Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nowakowski et al. (US 2020/0074735) in view of Takimoto et al. (US 2016/0069702).	
	Regarding claims 1 and 15, Nowakowski teaches a method for sharing images between vehicles, the method comprising: 
transmitting, in real time, an image captured from each of the vehicles and location information of each of the vehicles to a preset server (Fig. 3, step 302 and paragraph 28 teaches wherein lead vehicles transmit video data and location information to a cloud server); 
sending, by one of the vehicles, a request for streaming an image to other vehicles (Fig. 3, step 306 and paragraph 30, wherein a following vehicle requests transmission of video from leading vehicle); 
receiving, by the one vehicle, a streaming server address from other vehicles that have received the streaming request (paragraph 30 teaches wherein IP address of the video stream is stored in the cloud server and provided to the following vehicle to provide the address and thereafter, access to the video stream of the lead vehicle); 
receiving, by the one vehicle, images captured by the other vehicles from the preset server using the streaming server address (Fig. 3, step 306 and paragraph 30 teaches transmitting the video stream to the following vehicle); and 
detecting and saving, by the one vehicle, a calibration parameter for calibrating the captured forward image to calibrate the captured forward image using the calibration parameter (paragraphs 29-30 teaches wherein data such as heading, GPS positions, relative bearing, desired camera view, preferred communication protocol, etc. are utilized by the following vehicle to determine how to merge/combine the two images from the two different vehicles together so that they are merged together to create the mixed reality view),
outputting both an image captured from the one vehicle and the received images to an image output unit provided in the one vehicle (Fig. 3, steps 308 and 310 teaches wherein the images from the leading vehicle and the current vehicle are multi stream merged and displayed to the driver of the following vehicle).
However, while Nowakowski’s leading vehicle is ahead or in front of the following vehicle, isn’t clear or specific in that the lead vehicle is present on a route that the following vehicle is expected to travel and therefore fails to explicitly teach wherein the other vehicles are vehicles that are present on a route on which the one vehicle is expected to travel.
In an analogous art, Takimoto teaches the claimed in at least Figs. 3-7 and at least paragraphs 25-30 teaches wherein the other vehicles ahead of the current vehicles are vehicles that are present on a route that the current vehicle is expected to travel (e.g. vehicle 32 that is traveling in the direction the current/host vehicle is supposed to travel).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Takimoto into the system of Nowakowski because such an incorporation allows for the benefit of improving the accuracy of route guidance by making it easier (see paragraphs 6-8).
As to claim 15, the communication unit and image capturing units are taught in Fig. 2.
Regarding claim 2, Nowakowski and Takimoto teaches the claimed wherein the sending, by the one vehicle, of the request for streaming the image to the other vehicles (Nowakowski: Fig. 3, step 306 and paragraph 30, wherein a following vehicle requests transmission of video from leading vehicle) includes: displaying, by the one vehicle, information of other vehicles on the route on which the one vehicle is expected to travel (Takimoto: Figs. 2 and 6-7 wherein the vehicles ahead of the current/host vehicle is displayed, including their location and positioning information); receiving a selection of at least one of the other vehicles from a driver of the one vehicle (Takimoto: Paragraphs 42-44 wherein at least one of the plurality of vehicles ahead of the current/host vehicle is selected); and sending, by the one vehicle, a streaming request to the selected at least one of the other vehicles (Both Nowakowski (in Fig. 3, step 306 and paragraph 30) and Takimoto (in paragraph 43-44) teaches wherein the request is sent to the selected vehicle).
Regarding claim 3, Takimoto teaches the claimed wherein the information of the other vehicles on the route on which the one vehicle is expected to travel includes at least one of a distance between the one vehicle and the other vehicles and a communication state of the other vehicles (Takimoto teaches in paragraph 42 wherein the information about the vehicles is based on the vehicle most nearby (distance) the host vehicle and also whether the preceding vehicle is participating in this system to allow for step ST5 to recognize a result of a vehicle search mode). The prior motivation as discussed above is incorporated herein.
Regarding claim 4, Takimoto teaches the claimed wherein the displaying of the information of the other vehicles on the route on which the one vehicle is expected to travel includes:
displaying a map image (see paragraph 52); and
displaying a graphic object indicating a location of the one vehicle and graphic objects indicating respective locations of the other vehicles on the map image based on location information of the one vehicle and the other vehicles (see Fig. 7c, which displays respective locations of other vehicles and graphic objects, such as mark 70 over the vehicle).
The prior motivation as discussed above is incorporated herein.
Regarding claim 6, Nowakowski teaches the claimed wherein the outputting of the image captured from the one vehicle and the received images includes:
combining an image captured from a first vehicle and an image captured from a second vehicle when the images respectively captured from the first vehicle and the second vehicle of the other vehicles are at least partially the same; and displaying, by the one vehicle, the combined image (Fig. 3, step 308 and paragraph 31 teaches combining images from the same area having overlapping views. The videos from the multiple video streams are merged due to their overlap over majority of the frame, except for providing more clarification on the “see through” portions that are used from the leading vehicle).
Regarding claim 7, Nowakowski teaches the claimed wherein the combining of the image captured from the first vehicle and the image captured from the second vehicle are performed when the first vehicle and the second vehicle are located within a predetermined distance (Fig. 3, step 308 and paragraph 31 teaches combining images from the same area having overlapping views. The vehicles are in proximity to each other as they need to be a leading vehicle as discussed in paragraph 29).
Regarding claim 9, Nowakowski teaches the claimed wherein the information of other vehicles on the route on which the one vehicle is expected to travel includes information defining whether or not combining of images is available (Fig. 3, step 304 checks availability of other vehicles to see if they are candidates and therefore available to provide the video stream to be later used in generating a merged video stream).
Regarding claim 10, Takimoto teaches the claimed further comprising outputting a warning message to the image output unit provided in the one vehicle when the received images satisfy a preset condition (paragraphs 65-68 teaches mark 70 and instructions given to the user for completing a maneuver to follow the leading vehicle).
The prior motivation as discussed above is incorporated herein.
Regarding claim 11, Takimoto teaches the claimed further comprising terminating the output of the received images when the one vehicle is located within a preset distance from a destination (paragraphs 65-68 teaches mark 70 and instructions given to the user for completing a maneuver to follow the leading vehicle)
However, although Takimoto does not teach what happens when the vehicle has completed its last maneuver before reaching its destination, it would have been obvious to a person of ordinary skill in the art at the time of filing the application that once the current/host vehicle has reached within a preset distance from its destination, such as the last maneuver having been completed, the system would finish its task and turn off along with the vehicle.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the ability to turn off the output of the received images when the vehicle has reached within a preset distance into the system of Takimoto (w/ Nowakowski) because of this configuration would have led to predictable results being expected (such as power and improving efficiency). 
Regarding claim 12, Takimoto teaches the claimed further comprising displaying an image captured from at least one of the other vehicles located within a preset distance from a destination of the one vehicle on the image output unit provided in the one vehicle until the one vehicle is located within the preset distance from the destination (paragraphs 65-68 teaches mark 70 and instructions given to the user for completing a maneuver to follow the leading vehicle).
However, although Takimoto does not teach what happens when the vehicle has completed its last maneuver before reaching its destination, it would have been obvious to a person of ordinary skill in the art at the time of filing the application that once the current/host vehicle has reached within a preset distance from its destination, such as the last maneuver having been completed, the system would finish its task and turn off along with the vehicle.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the ability to turn off the output of the received images when the vehicle has reached within a preset distance into the system of Takimoto (w/ Nowakowski) because of this configuration would have led to predictable results being expected (such as power and improving efficiency). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nowakowski et al. (US 2020/0074735) in view of Takimoto et al. (US 2016/0069702) and further in view of Rathod (US 2017/0293950). 
Regarding claim 5, Nowakowski and Takimoto teaches the claimed in claims 1-3 above, however fails to, but Rathod teaches the claimed wherein the graphic objects indicating the respective locations of the other vehicles are displayed in different shapes according to the communication state of the other vehicles (Fig. 3 and paragraph 96 teaches the generic ability for service provider to appear as available or unavailable on a map, including services provided by vehicles).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Rathod into the proposed combination of Nowakowski and Takimoto such that the other vehicles in the display of Nowakowski and Takimoto to also be appended with status indicators for their communication status, because such an incorporation allows for the benefit of improving the user experience by displaying real time information to users (Rathod: paragraph 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nowakowski et al. (US 2020/0074735) in view of Takimoto et al. (US 2016/0069702) and further in view of Choi et al. (US 20200064142).
Regarding claim 8, Nowakowski teaches the claimed further comprising, when there is a plurality of images to be combined among the images received from the other vehicles:
creating, by the one vehicle, a plurality of combined images (Fig. 3, step 308 at least teaches combining images from the vehicles in front of the current vehicle);
Nowakowski appears to teach in paragraph 30 wherein a plurality of vehicles transmitting the requested video stream, because the step of “when the following vehicle determines that is indeed following a lead vehicle with an available camera, the following vehicle may send a request for the video stream of the lead vehicle” appears to need to check at least one of the video streams to make sure it is indeed coming from the lead vehicle. However, fails to explicitly teach displaying a list of the plurality of combined images and a user selecting one to display, and therefore fails to explicitly teach wherein “displaying, by the one vehicle, a list of the plurality of combined images; and displaying, by the one vehicle, an image selected by a user from the images included in the list”.
In an analogous art, Choi teaches in Figs. 8-9 and 16 and paragraphs 126-128 and 131-132 that environmental images of a specific point in location of an expected route is displayed to the user and available for playback after a user decides to select one of them.
In the proposed combination, it would have been obvious to allow Nowakowski’s system to utilize the ability to display a list of images from a specific upcoming route, into its ability to receive images from a plurality of vehicles ahead of the current vehicle and give a user a chance to select one of the set of images (paragraph 127 teaches they are also combined/stitched images as well), because such an incorporation would allow for the benefit of the user being made aware of the upcoming maneuvers and traveling situation (paragraph 15). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nowakowski et al. (US 2020/0074735) in view of Takimoto et al. (US 2016/0069702) and further in view of Grigsby et al. (US 2009/0234859). 
Regarding claim 13, Nowakowski teaches the claimed wherein the sending, by the one vehicle, of the request for streaming the image to the other vehicles includes:
searching for other vehicles located within a preset distance from the one vehicle (Fig. 3, step 304 and paragraph 29 teaches searching for vehicles within a preset distance of the current/host vehicle);
However, Nowakowski and Takimoto both fail to, but Grigsby teaches the claimed: filtering, by the one vehicle, the searched other vehicles according to a predetermined reference when the number of searched other vehicles exceeds a predetermined number; and sending a streaming request to at least one of the filtered vehicles (Figs. 6-8 of a result showing filtering the nearby vehicles according to a distance preference and then when selected, any of the options would send the relative vehicles the request to exchange data, which in Fig. 3 teaches a payload of live audio and video data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Grigsby into the proposed combination of Nowakowski and Takimoto such that it gives the user more control over which vehicle to choose and thereby improving the user experience.
Regarding claim 14, Nowakowski and Takimoto teaches teach the claimed as discussed in claim 1 above, however fails to, but Grigsby teaches the claimed wherein the filtering of the searched other vehicles includes filtering the searched other vehicles in order of increasing distance from the one vehicle (Figs. 6-8 of a result showing filtering the nearby vehicles according to a distance preference and then when selected, any of the options would send the relative vehicles the request to exchange data, which in Fig. 3 teaches a payload of live audio and video data. The selection of the distance can be increased by increasing range in Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Grigsby into the proposed combination of Nowakowski and Takimoto such that it gives the user more control over which vehicle to choose and thereby improving the user experience.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481